Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 3-12, 18, 21, and 23, in the paper of 5/10/2021, is acknowledged.  Applicants' arguments filed on 5/10/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 3-16, 18-21, 23-27 are still at issue and are present for examination.
Election/Restriction
Applicant’s election with traverse of Group XIII, Claims 1-11 drawn to a host comprising a recombinant nucleic acid encoding a polypeptide having 30% identity to SEQ ID NO:4, in the paper of 7/3/2018 is acknowledged.  Applicant’s election without traverse of the species of hydroxymethylglutaryl-CoA reductase, in the paper of 11/13/2018 is acknowledged.
It is noted that the previous Species Election requirement mailed to applicants in the paper of 5/15/2018, should have included those species found in claims 4 and 6 in addition to those of claims 3, 5, 10 and 11.  This was communicated to applicant’s representative on 12/20/2018 and applicants communicated such with applicants and further indicated that applicants wished to maintain their previous election of hydroxymethylglutaryl-CoA reductase.
Claims 12-16, 18-20, are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 7, 8, 9, 10, 11, 21, 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 3-6, 7, 8, 9, 10, 11, 21, 23-27 dependent from) is indefinite in the newly added limitation “has greater UGT2 activity against rebaudioside D…” as it is unclear and confusing as to what activity against rebaudioside D means.  While one interpretation that the activity “against rebaudioside D” might be that the activity acts on rebaudioside D as in rebaudioside D is a substrate of the activity, this is contradictory to applicants specification which states:  “A functional UGT2 polypeptide may also or alternatively utilize rebaudioside A as a substrate, transferring a glucose moiety to the C-2' of the 19-O-glucose residue to produce rebaudioside D.” [see page 7, lines 27-29].  Further applicants argue in their previous response, “wherein said UGT2 has a higher activity toward the conversion of rebaudioside A to rebaudioside D…”.  
Further claim 27 which depends from claim 1 and refers to “the UGT2 activity”  and lists a number of potential substrates, including rebaudioside A, none of which is rebaudioside D.
Thus applicant’s amendment which recites “has greater UGT2 activity against rebaudioside D…” is indefinite.  For the purpose of advancing prosecution the recitation “has greater UGT2 activity against rebaudioside D…” is not given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-6, 7, 8, 9, 10, 11, 21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan et al. (US 2014/0357588, published Dec 4, 2014) and Uniprot Accession No. K4BWC0, Nov 28 2012.
	This rejection was stated in the previous office action as it applied to previous claims 1, 7, 8, 9, 10, 11, 21 and 22.  In response to the rejection, applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.  Newly added claims 23-27 are included in the rejection for the same reasons previously stated for claims 1, 7, 8, 9, 10, 11, 21.
	As stated previously, Markosyan et al. teach methods of preparing highly purified steviol glycosides, particularly rebaudiosides A, D and M.  The methods include recombinant microorganisms for converting various starting compositions to target steviol glycosides.
Markosyan et al. teach methods of preparing highly purified steviol glycosides utilizing recombinant microorganisms for conferring starting compositions to target steviol glycosides.  Markosyan et al. teach a recombinant E. coli and S. cerevisae host comprising a recombinant nucleic acid sequences encoding a polypeptides involved in steviol glycoside synthesis.  Markosyan et al. specifically teach a recombinant host comprising a nucleic acid encoding the polypeptide of SEQ ID NO:5 which has at least 80% identity to SEQ ID NO:4, wherein the recombinant host is capable of producing a glycosylated diterpene.  Markosyan et al. teach the above recombinant host cells in comprising additional steviol biosynthesis enzymes  and there encoding nucleic acids including recombinant nucleic acid sequences encoding steviol biosynthesis enzymes are selected from the group including geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, kaurene synthase, kaurene oxidase, kaurenoic acid 13-hydroxylase (KAH), steviol synthetase, deoxyxylulose 5-phosphate synthase (DXS), D-1-deoxyxylulose 5-phosphate reductoisomerase (DXR), 4-diphosphocytidyl-2-C-methyl-D-erythritol synthase (CMS), 4-diphosphocytidyl-2-C-methyl-D-erythritol kinase (CMK), 4-diphosphocytidyl-2-C-methyl-D-erythritol 2,4-cyclodiphosphate synthase (MCS), 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate synthase (HDS), 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate reductase (HDR), acetoacetyl-CoA thiolase, truncated HMG-CoA reductase, mevalonate kinase, phosphomevalonate, kinase, mevalonate pyrophosphate decarboxylase and cytochrome P450 reductase etc. (See [0022], [0156]).   Markosyan et al. teach the above recombinant host cells in comprising additional steviol biosynthesis enzymes  and there encoding nucleic acids including recombinant nucleic acid sequences encoding steviol biosynthesis enzymes including UDP-glucosyltransferase is selected from group 
including UGT74G1, UGT85C2, UGT76G1, UGT91D2 and UGTs having substantial (&gt;85%) identity to these polypeptides as well as isolated nucleic acid molecules that code for these UGTs.
Uniprot Accession No. K4BWC0, Nov 28 2012 teach a polynucleotide encoding a UDP-glycosyltransferase from Solanum lycopersicum (tomato) which has 100% amino acid sequence identity to SEQ ID NO: 4.
One of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Nov 28 2012, for the polypeptide of SEQ ID NO:5 taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides.  The expectation of success is high based upon the high level of skill in the art of recombinant protein expression as illustrated by the teachings of Markosyan et al.
Applicants Response:

Applicants continue to argue the previous rejection on much of the same basis as previously argued and addressed. 
Applicants continue to submit that there is no reason to select SEQ ID NO: 5 from the large genus of enzymes in Markosyan and use it to arrive at instantly claimed SEQ ID NO: 4.   Applicants submit in support of their position their summary of the disclosure of Markoysan et al. including that there are nearly 800 Genlnfo identifiers for purported UDP-glucosyltransferases in Table 1 (pages 6-7) and Table 2 and none of the Table 1 or 2 enzymes or subsets are SEQ ID NO: 4 as claimed. Applicants submit that UniProt Accession No. K4BWC0 was cited because it discloses SEQ ID NO: 4. 
Applicants submit that because of the plethora of possibilities in Markosyan, the skilled person would have no reason to look elsewhere (such as the UniProt database) to find a different suitable UGT2 enzyme. Applicants submit that the Office alleges that such person would indeed select the specific SEQ ID NO: 5 of Markosyan from among the nearly 800 and would perform additional database searches to arrive at SEQ ID NO: 4: 
Applicants submit that even under a simple substitution rationale, an articulated rationale explaining why a person of ordinary skill would have a reason to select the specific SEQ ID NO: 5 is 9Application Serial No. 15/560,318Atty. Docket No. 2919208-459000Confirmation No. 7627Customer No. 84331required, along with a predictable result. 
Applicants continue to submit that neither is met here.  Applicants continue to submit that the Office offers no reason for the selection of SEQ ID NO: 5 from among the - 800 in Markosyan other than the fact that it is listed and is one of the Table 2 preferred enzymes (XP_004249992.1). 
Applicants continue to submit that there would be no motivation for a person of ordinary skill to select SEQ ID NO: 5 in Markosyan in a process for producing Reb D, Reb M or both and then look for related enzymes in databases.  Applicants continue to submit that A skilled person never would have arrived at Uniprot Accession No. K4BWCO et al. ("Accession K4BWC0") from Markosyan. Applicants continue to submit that the Office's insistence that "Markosyan et al. teach a recombinant E. coli and S. cerevisae host comprising a recombinant nucleic acid sequences encoding a polypeptides involved in steviol glycoside synthesis including a recombinant host comprising a nucleic acid encoding the polypeptide of SEQ ID NO:5 which has at least 80% identity to SEQ ID NO:4, wherein the recombinant host is capable of producing a glycosylated diterpene" ignores claim limitations regarding the specific glycosides and the specific amount of the glycoside produced. 
Applicants continue to submit that the type of trial and error testing suggested by the Office cannot sustain a finding of obviousness. The Federal Circuit emphasizes that obviousness requires a motivation to do more than simply vary all parameters or try all possible choices until success is achieved. In re Stepan, 868 F.3d 1342, 1345 (Fed. Cir. 2017) ("[a]bsent some additional reasoning, the Board's finding that a skilled artisan would have arrived at the claimed invention through routine optimization is insufficient to support a conclusion of Application Serial No. 15/560,318Atty. Docket No. 2919208-459000Confirmation No. 7627Customer No. 84331obviousness."). 
Applicants continue to submit that Missing from the Board's analysis is an explanation as to why it would have been routine optimization to arrive at the claimed invention... the Board must provide some rational underpinning explaining why a person of ordinary skill in the art would have arrived at the claimed invention through routine optimization. 
Applicants continue to submit that here, the case is even weaker than in Stepan, because none of the -800 genes in Markosyan is the claimed sequence. There is no articulated reason why a person of ordinary skill in the art, confronted with nearly 800 choices to pursue trial-and-error in Markosyan, would veer into a database for even more choices, and even less of an articulation of why SEQ ID NO: 5 of Markosyan would be selected as the starting point in further database searches. 
Applicant’s amendment of the claims and applicants argument continues to be acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants continued submission that there is no reason to select SEQ ID NO:5 from Markosyan from the 792 (800-ish) sequences disclosed by Markoysan and there would be no motivation to look elsewhere in order to find a suitable UGT2 enzyme such as by selecting SEQ ID NO:5 and performing additional searches, as previously stated, Markosyan et al. teach a recombinant E. coli and S. cerevisae host comprising a recombinant nucleic acid sequences encoding a polypeptides involved in steviol glycoside synthesis including a recombinant host comprising a nucleic acid encoding the polypeptide of SEQ ID NO:5 which has at least 80% identity to SEQ ID NO:4, wherein the recombinant host is capable of producing a glycosylated diterpene, as previously stated, Markosyan et al. teach the above recombinant host cells in comprising additional steviol biosynthesis enzymes  and their encoding nucleic acids including recombinant nucleic acid sequences encoding hydroxymethylglutaryl- CoA reductase, farnesyl-pyrophosphate synthetase and geranylgeranyl diphosphate synthase.  As previously stated, Uniprot Accession No. K4BWC0, Nov 28 2012 teach a polynucleotide encoding a UDP-glycosyltransferase from Solanum lycopersicum (tomato) which has 100% amino acid sequence identity to SEQ ID NO: 4.  As previously stated, one of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Nov 28 2012, for the polypeptide of SEQ ID NO:5 or any of the other 792 other sequences taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides.  The expectation of success is high based upon the high level of skill in the art of recombinant protein expression as illustrated by the teachings of Markosyan et al.
Thus there is no need for motivation to select SEQ ID NO:5 or any specific sequence of Markosyan et al. in order to make obvious the claimed host cells.
In response to applicants submission that starting from Markosyan, a skilled artisan would not be motivated to look for or employ instantly claimed SEQ ID NO: 4 in a fermentative production or even in bioconversion or in vitro production of Reb D or Reb M or both, as previously stated and repeated above, one of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Nov 28 2012, for the polypeptide of SEQ ID NO:5 or any of the other 792 other sequences taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides.  The expectation of success is high based upon the high level of skill in the art of recombinant protein expression as illustrated by the teachings of Markosyan et al.
In response to applicants submission that as explained above the aim of the present invention is to provide a host cell 13Application Serial No. 15/560,318Atty Docket No. 2919208-459000Confirmation No. 7627Customer No. 84331transformed with a suitable UGT2 polypeptide with “improved productivity” towards the production of rebaudioside D, M or both and therefore wherein said UGT2 has a higher, improved activity towards the conversion of rebaudioside A to rebaudioside D if compared with the known enzyme UGT91D2 of Stevia rebaudiana, applicants are reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).11
Customer No. 84331Applicants further submit that no reasonable expectation of success exists by picking an unreviewed database entry to combine with markosyan. 
Applicants continue to submit that even if there were a reason for a skilled person to start with SEQ ID NO: 5, the present invention requires that UGT2 polypeptide expressed in the host cell actually has UGT2 activity such that more rebaudioside D, M or both is produced when compared with the known enzyme UGT91D2 of Stevia rebaudiana (SEQ ID NO: 5). Applicants continue to submit that because the UniProt reference offers nothing more than an amino acid sequence and fails to suggest this unexpected ability, use of this sequence combined with Markosyan would not provide the reasonable expectation of success required for obviousness. Applicants continue to submit that notably, the UniProt entry recites that it is "unreviewed" which means that the polypeptide encoded by the sequence had not been determined to have the predicted activity (UniProt is a curated database that annotates the experimentally confirmed activity of its entries). 
Applicants continue to submit that simply put, there is no predictability of obtaining any UGT2 polypeptides with higher, improved activity towards the conversion of rebaudioside A to rebaudioside D when compared with the known enzyme UGT91D2 of Stevia rebaudiana from a database search.  Applicants continue to submit that This can only be identified by experimentation. Applicants continue to submit that Selecting from among 800 enzymes disclosed in Markosyan, compounded by the countless additional homologues thereof that may exist in databases, is neither finite nor predictable as required. 
Applicants submit that based upon the disclosure of Markoysan et al. even if improperly combined, there is no reasonable expectation of success at achieving the outcome recited in the claim. Applicants continue to submit that the Office's repeated allegations that it would have been able to transform a host cell with a recombinant gene encoding a polypeptide is not the outcome that is claimed to which reasonable expectation of success applies. 
Applicant’s amendment of the claims and applicants argument continues to be acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicant’s submission that there is Customer No. 84331In response to ano reasonable expectation of success exists by picking an unreviewed database entry to combine with markosyan, this is not found persuasive as it is unclear as to how an “unreviewed database entry” is relevant to the obviousness rejection.  As stated previously and above, Uniprot Accession No. K4BWC0, Nov 28 2012 teach a polynucleotide encoding a UDP-glycosyltransferase from Solanum lycopersicum (tomato) which has 100% amino acid sequence identity to SEQ ID NO: 4.  It is predicted to be a UDP-glycosyltransferase.  This is all that tis required for the motivation to combine.
In response to applicants submission that even if there were a reason for a skilled person to start with SEQ ID NO: 5 (which as discussed above and previously there does not need to be) the present invention requires that UGT2 polypeptide expressed in the host cell actually has UGT2 activity such that more rebaudioside D, M or both is produced when compared with the known enzyme UGT91D2 of Stevia rebaudiana (SEQ ID NO: 5), the limitations of the claimed host are acknowledged as is the previously stated motivation for combining Markosyan et al. (US 2014/0357588, published Dec 4, 2014) and  Uniprot Accession No. K4BWC0, Nov 28 2012.   In response to applicants submission that because the UniProt reference offers nothing more than an amino acid sequence and fails to suggest this unexpected ability, use of this sequence combined with Markosyan would not provide the reasonable expectation of success required for obviousness is not found persuasive on the basis that applicants suggested unexpected ability is not required to combine Markosyan et al. (US 2014/0357588, published Dec 4, 2014) and Uniprot Accession No. K4BWC0, Nov 28 2012 for the reasons previously suggested.  In response to applicants submission that notably, the UniProt entry recites that it is "unreviewed" which means that the polypeptide encoded by the sequence had not been determined to have the predicted activity is not found persuasive on the basis that the UniProt protein is predicted to have “Glycosyltransferase” activity (see at least line 6 of Uniprot entry).  This predicted activity is all that is required for the motivation to combine with Markosyan et al. to produce the claimed host cell.  A prediction of higher, improved activity towards the conversion of rebaudioside A to rebaudioside D when compared with the known enzyme UGT91D2 of Stevia rebaudiana is not required for the motivation to combine.
In response to applicants submission that based upon the disclosure of Markoysan et al. even if improperly combined, there is no reasonable expectation of success at achieving the outcome recited in the claim this is not found persuasive for the reasons previously made of record. In response to applicants submission that the Office's repeated allegations that it would have been able to transform a host cell with a recombinant gene encoding a polypeptide is not the outcome that is claimed to which reasonable expectation of success applies this is not found persuasive for the reasons stated previously and repeated above.
Finally applicants submit that the unexpected results in the application rebut any prima facie case. 
Applicants continue to submit that the inventors of the present patent application have surprisingly found that a UGT2 polypeptide according to SEQ ID NO: 4 has higher activity when expressed in a host. Specifically, it is -50 times more active in converting rebaudioside A to 13Application Serial No. 15/560,318Atty. Docket No. 2919208-459000Confirmation No. 7627Customer No. 84331rebaudioside D than the known UGT91D2 enzyme derived from Stevia rebaudiana, which is SEQ ID NO: 5 of the present application (see example 6). 
Applicants submit since rebaudioside D is an intermediate product in the production of rebaudioside M, the inventors have surprisingly found that a host transformed with a polynucleotide coding for a UGT2 polypeptide set forth in SEQ ID NO: 4, or an amino acid sequence having at least about 90% sequence identity thereto is therefore much more efficient in producing rebaudioside D and/or rebaudioside M starting from simple sugars as carbon source fed to the transformed host, if compared with a host expressing comparative UGT2 enzyme (see example 8 and 9). 
Applicants continue to submit that even if the Office considers the rebaudioside production to be an intended result not accorded patentable weight, the high enzymatic activity of the SEQ ID NO: 4 is not an intended result but is a property of SEQ ID NO: 4 that could not be predicted from Markosyan.  Applicants continue to submit that even an improper combination of Markosyan with the UniProt sequence with Accession Number. K4BWCO does not suggest the unexpected result of higher enzyme activity in a host. 
Applicant’s amendment of the claims and applicants argument continues to be acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that the inventors of the present patent application have surprisingly found that a UGT2 polypeptide according to SEQ ID NO: 4 has higher activity when expressed in a host, as stated previously, these supposed unexpected results are not commensurate with the currently amended claims.  
In response to applicants submission that since rebaudioside D is an intermediate product in the production of rebaudioside M, the inventors have surprisingly found that a host transformed with a polynucleotide coding for a UGT2 polypeptide set forth in SEQ ID NO: 4, or an amino acid sequence having at least about 90% sequence identity thereto is therefore much more efficient in producing rebaudioside D and/or rebaudioside M starting from simple sugars as carbon source fed to the transformed host, if compared with a host expressing comparative UGT2 enzyme (see example 8 and 9), this is not found persuasive as the specifics of the surprising results are unclear, especially with regard to those UGT2 polypeptide having an amino acid sequence having a mere 90% sequence identity to SEQ ID NO:4.
In response to applicants submission that even if the Office considers the rebaudioside production to be an intended result not accorded patentable weight, the high enzymatic activity of the SEQ ID NO: 4 is not an intended result but is a property of SEQ ID NO: 4 that could not be predicted from Markosyan, this is not found persuasive on the basis that as stated previously and repeated by applicants the high enzymatic activity of SEQ ID NO:4 is a inherent characteristic or property that is not required to make obvious the claimed host cell.
	Claims 1, 3-6, 7, 8, 9, 10, 11, 21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan et al. (US 2014/0357588, published Dec 4, 2014) and Uniprot Accession No. K4BWC0, Nov 28 2012.
Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
2/2/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652      a